Citation Nr: 1511409	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-13 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to extensions of temporary total ratings beyond August 1, 2009 and September 1, 2010, for convalescence required as a result of left ankle surgeries in February 2009 and March 2010.

2.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a left ankle injury with degenerative arthritis of the left tibiotalar joint and osteochondritis desiccans 10 mm x 5 mm deep of the left medial talar dome (hereinafter left ankle disability), prior to February 24, 2009 and greater than 30 percent from January 1, 2011.

3.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a right ankle and foot fracture with degenerative arthritis of the medial and malleolar area.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected left foot strain.

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1984 and from November 1990 to April 1991, with subsequent episodic periods of active duty for training with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Atlanta, Georgia.

In May 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing testimony is on file.  This matter was most recently before the Board in May 2013, at which time it was remanded for additional development.  

The Board notes that the issue of entitlement to an increased rating for the left ankle disability has been recharacterized, because as will be noted below the temporary convalescence period following the February 2009 and March 2010 surgeries has been extended by this decision.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

All issues exclusive of entitlement to extensions of the temporary total ratings beyond August 1, 2009 and September 1, 2010, for convalescence required as a result of left ankle surgeries in February 2009 and March 2010 are addressed in the REMAND that follows the ORDER section of this decision.

In a statement received in October 2010, the Veteran raised the issue of entitlement to service connection for diabetes mellitus, secondary to his service connected bilateral ankle disabilities.  This issue has not been addressed by the AOJ; therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The February 24, 2009, surgery resulted in severe postoperative residuals that necessitated convalescence until the March 16, 2010 surgery; it was not shown that the Veteran returned to a normal or healthy state at any time prior to the second surgery.

2.  Following the March 16, 2010 surgery, the Veteran experienced severe postoperative residuals that necessitated convalescence until January 1, 2011. 


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating based on post-surgical convalescence for a left ankle disability for the period of February 24, 2009 through December 30, 2010 have been met.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini 

v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided a notice letter specific to his initial claim for entitlement to a temporary total evaluation based on the need for convalescence.  Nevertheless, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence relevant to this issue, which was identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer, as well as a hearing before the Board.  Transcripts of those hearings are of record.  Additionally, the Veteran was afforded VA examinations in June 2009, August 2010, September 2010, December 2010, and April 2011.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.





Legal Criteria

A total rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the hospital treatment of the service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30 (2014).

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation.  A total rating may be extended as follows:  (1) extensions of 1, 2, or 3 months may be made beyond the initial 3 months under all three provisions identified above; and (2) extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under only the "surgery with severe postoperative residuals" and "immobilization by cast" provisions.  See 38 C.F.R. § 4.30(b).

The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery is "the act of regaining or returning toward a normal or healthy state."  See Felden v. West, 11 Vet. App. 427, 430 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there 



is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the 

benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

By way of background, the Veteran has been service connected for a left ankle disability since November 2002.  In March 2009, the Veteran initiated a claim for a temporary 100 percent disability evaluation, based on the need for convalescence following left ankle surgery.  In a May 2009 rating decision, the RO granted an initial 3 month temporary total evaluation.  In February 2010, the RO extended the temporary 100 percent evaluation to August 2009.  The Veteran has expressed disagreement with the extension, as he has indicated the temporary total rating following his initial surgery should extend to the time he subsequently underwent a second surgery in March 2010.  For the reasons detailed below, the Board agrees.  

In April 2010, the Veteran introduced a new claim for a temporary 100 percent disability evaluation, based on the need for convalescence following a second left ankle surgery in March 2010.  A September 2010 rating decision awarded a temporary 100 percent evaluation until September 1, 2010.  The Veteran has expressed disagreement with the assigned convalescence period following his second surgical procedure.  

The evidence indicates the Veteran initially underwent a bone/cartilage graft procedure in February 2009.  Unfortunately, this procedure was unsuccessful and resulted in increased pain.  In September 2009, the Veteran obtained a second opinion from an orthopedist at the Mayo Clinic.  In sum, the clinician advised the Veteran that a repeat grafting procedure was contraindicated, which left him with a left ankle fusion as the only viable 


option.  A March 2010 note from the Veteran's surgeon at the Lake City VAMC indicates the Veteran remained "100% disabled" at that time.  His physician also recommended a fusion surgery, and stated the Veteran had significant residual pain even when non-weight bearing.  The evidence indicates the Veteran had not returned to work, and continued to receive physical therapy.  Although the outpatient notes from the Lake 

City VAMC indicate the Veteran attempted to walk without the use of crutches in December 2009, the Veteran has stated he was issued a cam boot and cane at that time, which ultimately resulted in additional pain and a rapid return to crutches.  In sum, the Veteran's treating orthopedic surgeon stated in March 2010 that the Veteran "underwent surgery in February 2009 and has been convalescing ever since."  Based on the foregoing, the Board finds his initial period of convalescence following his left ankle bone/cartilage graft procedure should extend until March 16, 2010, which is the date he underwent his second left ankle fusion surgery.  This follows, because the evidence clearly indicates the Veteran experienced significant postoperative residuals that necessitated convalescence and the use of crutches until the date he underwent his second surgical procedure. 

Following the Veteran's March 16, 2010 left ankle fusion surgery, the RO assigned a second temporary 100 percent evaluation until September 1, 2010.  However, a treating note from the Veteran's surgeon dated in September 2010 states the Veteran "continues to need further convalescence and will be doing so until at least his next visit in December."  A subsequent note from the Veteran's surgeon dated December 30, 2010 states the Veteran was cleared to perform any work he was able to subjectively perform, and further indicates the Veteran was "healed from the ankle fusion."  At that time, the surgeon stated the Veteran could perform sedentary work.  The Board also notes a March 2011 outpatient treatment note, which indicates the Veteran reported "he feels well in general...is active with walking on the treadmill does a little weight lifting."  Based on the above noted evidence, the Board finds the Veteran's convalescence period following his second surgery should be extended to January 2011, but no later.  The Veteran's treating surgeon stated the Veteran continued to convalesce from September 2010 through December 2010.  However, on December 30, 2010, the surgeon clearly indicated 


the Veteran was "healed" and otherwise able to return to work.  As such, the convalescing period must cease at that time.  

ORDER

Entitlement to an extension of a temporary total disability rating based on the need for convalescence for the period of February 24, 2009 through December 30, 2010 is granted; subject to the criteria applicable to the payment of monetary benefits.


REMAND

By way of a December 2011 rating decision, the RO granted service connection for a left foot strain.  The Veteran was notified of the decision in January 2012, and the same month submitted a VA Form 21-4138 wherein he indicated his intent to appeal the evaluation assigned.  The Veteran subsequently filed a claim for service connection for a cervical spine disability, a left shoulder disability, a right shoulder disability, and a right knee disability.  In January 2014, the RO denied service connection for these disabilities, and in May 2014 the Veteran filed a notice of disagreement (NOD) with the denial of service connection of these disabilities.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the above noted issues on appeal.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

When this case was previously before the Board in May 2013, the Board remanded the case and instructed the RO to obtain records from the Social Security Administration (SSA).  The evidence indicates the RO made an initial attempt to obtain these records in August 2014; however, to date, they are not associated with the electronic file.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  



The Board also notes that the Veteran last underwent a VA examination to assess the severity of his service connected left foot, left ankle, and right ankle disabilities in April 2011.  In various statements submitted since that time, the Veteran has asserted his conditions have worsened.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, the Board must remand the issues of entitlement to increased ratings for the Veteran's right and left ankle disabilities.  The issue of entitlement to TDIU must remain in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  In particular the RO or the AMC should complete development to obtain the records from the Social Security Administration, as well as any ongoing treatment records relative to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should issue an SOC, addressing the pending right knee, left shoulder, right shoulder, cervical spine, and left foot issues on appeal, to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to 


these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Next, the RO or AMC should afford the Veteran a VA examination by a physician with sufficient expertise to fully assess his service-connected right ankle, left ankle, and left foot disabilities.  The electronic files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


